Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Alissa Wurtzel, LCSW,
(NPI No. 1013051440),

Petitioner
Vv.
Centers for Medicare & Medicaid Services.
Docket No. C-10-210
Decision No. CR2122

Date: April 27, 2010

DECISION

I deny the Centers for Medicare and Medicaid Services (CMS) motion to dismiss this
case. As to the merits of the case, I find that the effective date of Petitioner’s Medicare
enrollment and billing privileges is no earlier than March 10, 2009.

I. Background

Petitioner, Alissa Wurtzel, is a licensed clinical social worker (LCSW). By letter dated
December 2, 2009, Petitioner filed a hearing request challenging March 10, 2009 as the
effective date of her enrollment in the Medicare program. Instead, Petitioner requests an
effective date of September 5, 2008, the date she received her LCSW licensure. With her
hearing request, Petitioner submitted: the National Government Services’ (NGS)!
decision, dated November 23, 2009, regarding her request for reconsideration of her
March 10, 2009 effective date; her September 16, 2009 request for reconsideration of her
effective date; a June 5, 2009 letter from NGS notifying Petitioner of her effective date;
and a document, titled “Health Care or Environmental Health Professional’s License

' NGS is a Medicare contractor with the initial authority to approve or deny enrollment
in Medicare.
Status,” on letterhead of the Connecticut Department of Public Health, noting that
Petitioner was granted a social worker license on September 5, 2008.

By motion dated February 2, 2010, CMS argued that Petitioner had no right to a hearing
and moved to dismiss her hearing request. Alternatively, CMS moved for summary
judgment. CMS accompanied its motions and brief (CMS Br.) with CMS Exhibits (CMS
Exs.) 1-8. Petitioner did not timely respond and, on March 17, 2010, I issued an order for
Petitioner to show cause why I should not dismiss her case for abandonment. Petitioner’s
representative, Julie Iseminger,” responded to my order by e-mail dated March 22, 2010.
In her response, Ms. Iseminger stated that Petitioner did not respond to CMS’s motions,
because Ms. Iseminger had “no legal expertise . . . [she] was under the assumption that
they] were just waiting to hear back . . . with [my] final decision based on documents
previously submitted.” Based on Petitioner’s response, I notified the parties that I was
closing the record of the case and proceeding to decision based on the written record
before me. I admit CMS Exs. 1-8 into evidence. I am marking the documents contained
in Petitioner’s hearing request as follows: NGS’s November 23, 2009 reconsideration
decision I mark as Petitioner’s Exhibit (P. Ex.) 1; Petitioner’s September 16, 2009 request
or reconsideration I mark as P. Ex. 2; NGS’s June 5, 2009 letter notifying Petitioner of
er effective date I mark as P. Ex. 3; and the document on the Connecticut Department of
Health letterhead I mark as P. Ex. 4. I admit P. Exs. 1-4 into evidence.

Given Petitioner’s request that this case be decided “based on documents previously
submitted,” I do not decide this case by summary judgment but instead decide the case on
the written record submitted by the parties.

IL. Issues

The issues in this case are whether:

1. I should dismiss Petitioner’s hearing request; and

2. Petitioner’s effective date for Medicare enrollment and billing privileges is
March 10, 2009.

> Ms. Iseminger is the Billing Manager, Patient Accounts, for Petitioner's employer
Community Mental Health Affiliates (CMHA). Ms. Iseminger filed the December 2,
2009 hearing request on Petitioner’s behalf.
Ill. Findings of Fact and Conclusions of Law
My findings of fact and conclusions of law are set forth in bold and italics below.
I. There is no basis for me to dismiss Petitioner’s hearing request.

CMS asserts that Petitioner has no right to a hearing to challenge the effective date of her
Medicare enrollment. Specifically, CMS asserts that neither approval of an enrollment
application nor the determination of the effective date is an initial determination subject
to appeal, and, as such, I have no jurisdiction over the matter. CMS Br. at 12. This
argument has been made many times recently before Administrative Law Judges (ALJs)
of the Departmental Appeals Board. I will not address the issue further except to say that
the regulation at 42 C.F.R. § 498.3(b)(15) states that initial determinations made by CMS
that give providers hearing rights include “[t]he effective date of a Medicare provider
agreement or supplier approval.”?

2. The effective date of Petitioner’s Medicare enrollment and billing privileges
is no earlier than March 10, 2009.

The effective date of Medicare billing privileges for an LCSW is “the later of the date of
filing of a Medicare enrollment application that was subsequently approved by a
Medicare contractor or the date an enrolled physician or nonphysician practitioner first
began furnishing services at a new practice location.” 42 C.F.R. § 424.520(d). LCSWs
may bill for services provided 30 days prior to their effective date if circumstances
precluded enrollment in advance of providing services to Medicare beneficiaries. 42
C.F.R. § 424.521(a)(1). The date of filing an enrollment application is the date that the
Medicare contractor receives a signed provider enrollment application that the Medicare
contractor is able to process to approval. See 73 Fed. Reg. 69,726, 69,770 (Nov. 19,
2008); CMS Ex. 7 at 6.

In her hearing request, Petitioner asserts that:

+ Petitioner’s enrollment application was initially submitted on
December 12, 2008.

+ Petitioner was informed on February 13, 2009 that NGS had not
received her enrollment application.

+ Petitioner re-submitted her enrollment application on February 16,
2009.

> As noted by ALJ Kessel in Michael Nillas, M.D., DAB No. CR2077 at 2 n.1 (2010), if
CMS or the Secretary of Health and Human Services intends to limit the reach of the
regulation, the obvious solution is to amend the regulation to make it more narrow.
+ NGS informed Petitioner on February 24, 2009 that her enrollment
application was being closed, because it was not signed or dated
by the authorized or delegated official.

+ An NGS employee told Petitioner’s representative, Ms. Iseminger, that,
before Petitioner’s enrollment application could be processed, Ms.
Iseminger would need to be added as an authorized official, and the new
CMHA CFO would need to be added as an authorized official as well.
Ms. Iseminger was told the record would show that the enrollment
application was received prior to February 24, 2009 and that the
application would be approved retroactive to September 5, 2008.

* On June 5, 2009, Petitioner was notified that her effective date
was September 5, 2008. The effective date on the first page of the
letter listed the effective date as September 5, 2009, but that was
obviously incorrect and September 5, 2008 was listed on the
second page of the letter.

+ CMHA began billing for Petitioner’s services in late June 2009.
The claims were denied. Petitioner was told that her provider
number was tied to an incorrect provider number for the facility.
That was corrected. However, when Petitioner re-submitted
claims, all dates of service prior to March 10, 2009 were denied.

+ On August 24, 2009, Petitioner was informed that when the error
with the facility provider number was corrected, Petitioner’s
retroactive effective date was changed from September 5, 2008 to
March 10, 2009, to conform with the new CMS rule being
enforced for applications received after April 1, 2009.

Petitioner argues that both of the dates that she submitted her enrollment applications
(December 12, 2008 and February 16, 2009) were prior to April 1, 2009. She maintains
that her original September 5, 2008 effective date should be honored as the applications
were made prior to the new CMS rule, which limited the amount of time a provider or
supplier had to claim reimbursement for items or services provided prior to the provider
or supplier’s effective date. 42 C.F.R. § 424.521(a)(1). Petitioner asserts she made every
effort to follow proper Medicare enrollment procedures and feels that, especially in light
of the NGS errors on the final approval letter, she should receive a September 5, 2008
effective date.

In her e-mail, Ms. Iseminger also states that Petitioner never received a letter from NGS
notifying her that Petitioner’s effective date was March 10, 2009, although that date was
referred to in NGS’s November 23, 2009 decision letter upholding the March 10, 2009
effective date. CMS Ex. 3; P. Ex. 1. In that November 23, 2009 decision letter, a
provider enrollment specialist found that NGS received Petitioner’s enrollment
application on December 20, 2008, but that the individual who signed as the delegated
official was not yet authorized to sign on behalf of the group. On April 10, 2009, NGS
received Petitioner’s first approvable enrollment application, and, on June 5, 2009, NGS
notified CMHA that Petitioner’s enrollment application had been approved and the
effective date of billing privileges was March 10, 2009. The provider enrollment
specialist appears to be wrong with regard to the June 5, 2009 notification, as that letter
actually notified Petitioner that her effective date was both September 5, 2009 and
September 5, 2008.

In evaluating the representations made by the parties, a conflict exists in the dates that
Petitioner cites with regard to her submissions and with the dates set forth in the
November 23, 2009 decision letter. However, the discrepancy can be reconciled, because
before Petitioner could submit an approvable enrollment application, her employer,
CMHA, had to submit an application to authorize Ms. Iseminger as a delegated official
for CMHA. CMHA’s application to add Ms. Iseminger was not submitted to NGS until
March 16, 2009, and not approved until April 3, 2009. CMS Exs. 6, 8. Only after that
application was approved could Ms. Iseminger act on behalf of the group to submit an
enrollment application for one of its employees, here Petitioner.

The effective date of the regulations at 42 C.F.R. § 424.520(d) and 424.521(a)(1) is
January 1, 2009. 73 Fed. Reg. 69,726 (Nov. 19, 2008). Thus, the terms of the
regulations govern this case. The regulation at 42 C.F.R. § 424.520(d) prescribes that an
approved application could have an effective billing date of the later of the date of filing
of the application or the date the practitioner began furnishing services at a new location.
In this case, Petitioner did not dispute that her final enrollment application was submitted
on April 10, 2009, after CMHA’s application to add Ms. Iseminger as a delegated official
was approved. Despite the problems with the June 5, 2009 letter, Petitioner does not
dispute that CMS now asserts that Petitioner’s effective date is March 10, 2009.* That
date appears to be predicated on NGS’s and CMS’s interpretation of the regulation at 42
C.F.R. § 424.521(a)(1), which allows an enrolled provider to claim reimbursement for
items or services provided as far back as 30 days from the effective date of enrollment.
Had the regulation been strictly applied here, NGS would have provided that Petitioner’s
effective date for billing privileges was the date of receipt of the approvable application,
April 10, 2009, and NGS could have permitted a billing date of 30 days prior to the
effective date, March 11, 2009. Thus, Petitioner actually received an effective date
which is earlier than that contemplated by regulation.

It is unfortunate that NGS’s June 5, 2009 letter contained errors and that Petitioner may
have been misinformed regarding whether her final enrollment application’s effective
date could be retroactive to September 5, 2008. However, what Petitioner would ask me
to do is to remedy NGS’s errors by requiring CMS to give her a September 5, 2008

‘In her e-mail dated March 22, 2010, Ms. Iseminger requested a corrected letter be faxed
to her notifying Petitioner that Petitioner’s effective date is March 10, 2009. CMS (or
NGS) must do so.
effective date, even though Petitioner could not submit an approvable enrollment
application until April 10, 2009, after Ms. Iseminger was added as a delegated official.
Petitioner’s request is an equitable argument, and I have no authority under the
regulations to provide the equitable relief Petitioner seeks.

IV. Conclusion

For the reasons discussed above, I find Petitioner’s effective date for Medicare
enrollment and billing privileges is no earlier than March 10, 2009.

/s/
Alfonso J. Montafio
Administrative Law Judge

